In an action, inter alia, to recover damages for wrongful death, the plaintiffs appeal, as limited by their brief, from so much of (1) an order of the *726Supreme Court, Kangs County (Knipel, J.), dated December 14, 2000, as granted the motion of the defendants Harold Heckler, Seymour Levine, and Arthur Susnow for summary judgment dismissing the complaint insofar as asserted against them, and (2) an order of the same court, dated March 16, 2001, as, upon reargument, adhered to the prior determination.
Ordered that the appeal from the order dated December 14, 2000, is dismissed, as that order was superseded by the order dated March 16, 2001, made upon reargument; and it is further,
Ordered that the order dated March 16, 2000, is affirmed insofar as appealed from; and it is further,
Ordered that the respondents are awarded one bill of costs.
The defendants Harold Meckler, Seymour Levine, and Arthur Susnow submitted sufficient evidence demonstrating their entitlement to summary judgment dismissing the complaint insofar as asserted against them (see Zuckerman v City of New York, 49 NY2d 557; Davis v New York City Hous. Auth., 272 AD2d 365; Hecht v Vanderbilt Assoc., 141 AD2d 696). In opposition, the plaintiffs failed to present sufficient evidence in admissible form to raise a triable issue of fact (see Zuckerman v City of New York, supra; Byrd v New York City Tr. Auth., 228 AD2d 537). Feuerstein, J.P., S. Miller, Krausman and Cozier, JJ., concur.